Mathews,J.
delivered the opinion of the court. The only error complained of is the re- fusal of the district judge to allow an item in the plaintiffs and appellants' account, by which they charge the defendant with a commission, to the amount of $365, 42, on the amount of a crop of sugar, which was not sold by them in their character of commission merchants.
It is contended, on their part, that they are *576entitled to this sum, according to a general custom which prevails among merchants who buy and sell for others on commission. They claim it on the ground of advances made by them to the defendant and appellee, in the expectation of a remuneration in the disposal of his crop. But, it seems that in this instance he did not think it proper to place it in their hands for sale.
East'n District.
June, 1818.
Grymes for the plaintiffs, Livingston for the defendant.
It is the opinion of this court that no custom or law exists, which authorizes the plaintiffs and appellants to recover.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court, be affirmed with costs.